TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00448-CR



                               Chaka Romain Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8127, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Chaka Johnson was indicted for the capital murder of Hidi Gower. See Tex. Penal

Code Ann. § 19.02(b)(1) (West 2003) (defining murder), § 19.03(a)(3) (West Supp. 2009)

(explaining that person commits capital murder when he commits crime for promise of

remuneration). The jury found Johnson guilty, and Johnson was sentenced to life in prison. On

appeal, Johnson challenges the legal and factual sufficiency of the evidence supporting his

conviction. Johnson also alleges that the district court erred by failing to excuse a venireperson for

cause and by failing to instruct the jury that one of the witnesses was an accomplice witness as a

matter of law. We will affirm the judgment of the district court.


                                         BACKGROUND

               This case arises from an alleged conspiracy to kill Hidi. Because it is helpful to the

resolution of the issues on appeal, we will provide a summary of the parties involved in the events
leading to the death of Hidi. This summary comes from the testimony that was given at trial and

from the exhibits that were admitted during the trial.

                Starting in 2005, Regina Edwards became romantically involved with Don Gower.

Eventually, Edwards and Don1 got engaged, and Edwards moved into Don’s home. In 2006, Don

temporarily moved to Kansas for work purposes. After Don had been in Kansas for some time, he

called Edwards and broke off their engagement. Further, he told Edwards that he had remarried his

former wife Hidi. After learning that Don had remarried and that he and Hidi were moving back to

Texas, Edwards moved out of the home that she and Don had shared. When Don was transferred

back to Texas, he and Hidi moved into his home.

                Although Edwards moved out of the home, she and Don remained friends.2 In

March 2007, Don told Edwards that he wanted to have Hidi killed. In addition to telling Edwards,

Don also mentioned his desire to have Hidi killed to his friend Jeremiah Ellison. In fact, Don offered

Ellison $25,000 to kill Hidi, but Ellison turned down the offer. When Ellison refused, Don asked

Ellison if he knew anyone who would be willing to do the job. Around that same time, John

Martinez contacted Ellison to see if Ellison would sell him some cocaine. Because Ellison knew that

Don was selling cocaine, he arranged a meeting between Don and Martinez. After Martinez

purchased drugs from Don, Don offered Martinez $25,000 to kill Hidi. Don explained that the

money would come from a life-insurance policy that he had taken out on Hidi.



       1
           Because Don and Hidi share the same last name, we will refer to each by their first names.
       2
         In her testimony, Edwards denied continuing a romantic relationship with Don after he
remarried Hidi, but the testimony from other witnesses and various exhibits indicate that they were
romantically involved during the months leading up to Hidi’s death.

                                                  2
               When he formulated a plan for killing Hidi, Don originally considered having Hidi

killed in the parking lot where she worked. Don mentioned the parking-lot idea to Edwards and

stated that he did not think that there were any video cameras in the lot, but Edwards said, “There’s

cameras everywhere.” After Don told Martinez about the parking-lot idea, Martinez drove to Hidi’s

work to see if that plan could work, but he concluded that the parking lot was not a good location

because there were always people in the parking lot when Hidi finished work.

               After Martinez rejected Don’s first suggestion, Don formulated a different plan.

Specifically, Don thought that the killer should hide in Hidi’s car and then wait for an opportune

moment to kill Hidi. In furtherance of that plan, Don took a set of Hidi’s car keys and gave them

to Ellison so that Ellison could give the keys to Martinez. Ellison told Martinez that Don had given

him the keys to the car, and Ellison placed the keys outside the front entryway to his apartment so

that Martinez could pick them up without entering the apartment. Late that same evening, Martinez

drove to Ellison’s apartment and picked up the keys. Some time after getting the keys, Martinez

placed them in his girlfriend’s purse. Martinez’s girlfriend’s name was Mariah Epperson.

               In March 2007, Martinez told Ellison that he needed to get money from Don in order

to buy a gun. After Martinez mentioned needing a gun, Ellison attempted to locate a gun to

purchase, but he was unsuccessful. Because Ellison was unsuccessful, Martinez made arrangments

to purchase a gun. When Martinez went to buy the gun at the agreed location, Ellison accompanied

him, and Don and Edwards drove there separately. Don paid $250 for the gun, but Martinez kept

the gun. The individual who sold the gun wrapped the gun in a towel and also gave Martinez some

ammunition.


                                                 3
               A few weeks before July 2007, Ellison moved out of his apartment, and he and his

girlfriend moved into Don and Hidi’s home. Some time after Ellison moved in, Don came up with

a new plan for killing Hidi. Don decided that the best time to kill Hidi would be on July 4 at the

local VFW where he and Hidi had planned to play pool that night. Essentially, Don planned to park

his truck in the back of the parking lot and then ask Hidi to retrieve something from the truck around

the time that the fireworks were starting to go off. Don wanted the murderer to wait for Hidi at the

truck and hoped that the sounds of the shots would be muffled by the fireworks.

               On July 2, 2007, Don and Ellison went to Martinez’s hotel room, and Don told

Martinez that he had to either return the gun or the money that was used to purchase the gun.

Martinez said that he would return the gun but had to wait until the next day because the gun was

at his girlfriend’s house. Ellison returned to Martinez’s hotel room the next day in order to retrieve

the gun and told Martinez about the new plan. At that time, Don was frustrated with Martinez

because he had not made any attempt to kill Hidi. For that reason, Don had renewed his prior

request to Ellison that Ellison be the one to kill Hidi, but Ellison still did not want to. Because

Ellison did not want to shoot Hidi, Martinez offered to help find an individual who would agree to

do the job, but he and Ellison were unable to find anyone willing to go through with it.

               A few days before Ellison went to Martinez’s hotel room, Edwards received a phone

call from Johnson (appellant). Johnson and Edwards had been involved in an on-again, off-again

romantic relationship before she started dating Don in 2005. The relationship had lasted for years,

but it ended when Johnson was sent to prison. Shortly after Johnson was released, he called Edwards

and asked her to come pick him up, and she brought him to her house. While Johnson was staying


                                                  4
with her, Edwards became romantically involved with Johnson again. In addition to knowing

Edwards, Johnson was also friends with Ellison and called Ellison when he was released from

prison. In the days leading up to July 4, Johnson and Ellison spent a lot of time together.

               On July 4, Ellison went to Edwards’s home to socialize with Johnson. Johnson had

also invited another friend named Fred Mosby. At some point during the day, Johnson, Ellison, and

Mosby left Edwards’s home to meet up with Martinez at his hotel room. Eventually, the four of

them got into Martinez’s girlfriend’s (Epperson’s) car and drove around the VFW. After finishing

their drive, the four went to Edwards’s home. Edwards had planned on going to see the fireworks

show, but shortly before the show started (approximately 8:00), Johnson, Ellison, and Martinez left

Edwards’s home again and drove off in Epperson’s car. After leaving Edwards’s home, Johnson and

Martinez drove to Don’s home and dropped Ellison off. While Johnson and Martinez were dropping

Ellison off, Mosby and Edwards went to watch the fireworks show.

               Around the same time that Johnson and the others left Edwards’s home, Don was

driving Hidi to the VFW. After playing pool for a little while, Don asked Hidi to retrieve something

from his truck on two separate occasions. Hidi did not return after heading out to the truck for the

second time. After noticing Hidi’s long absence, several of the individuals inside the VFW

expressed concern for Hidi. Don attempted to deflect their concerns by saying that Hidi was

“probably on her phone.” Eventually, another patron at the VFW insisted on going outside to check

on Hidi, and Don begrudgingly agreed to accompany him. The patron found Hidi lying beside Don’s

truck. She had been shot several times, including a couple of shots to the head. One of the

individuals inside the VFW called 911, and emergency personnel responded. Hidi was taken to the

hospital but died shortly after arriving.

                                                 5
               After the fireworks show concluded, Edwards and Mosby returned to her home.

Martinez dropped Johnson off at Edward’s home shortly after Edwards got back from the show. On

July 5 (the day after the shooting), Johnson, Mosby, Martinez, and Epperson all met up at Edwards’s

house to watch movies.

               During his investigation of the death of Hidi, Texas Ranger Jesus Ramos had several

conversations with Edwards. In one of those conversations, Edwards confessed to knowing about

the plan to kill Hidi and identified several people who had been involved in the crime. After

obtaining the names of the individuals potentially involved, the police went to Epperson’s work to

look for Martinez. The police saw Martinez drive up in Epperson’s car, informed Epperson that her

car might have been used during the commission of a crime, and asked for permission to search her

car. Epperson agreed, and the police searched her car. The police found a gun wrapped in a towel

and ammunition inside the trunk. Tests performed on the gun linked the gun to the discharged

ammunition that was used in the crime.3

               Ultimately, the police arrested Martinez, Johnson, Don, and Ellison. After the police

concluded their investigation, Johnson was charged with capital murder. See Tex. Penal Code Ann.

§§ 19.02(b)(1), 19.03(a)(3). Specifically, the indictment alleged that Johnson “intentionally or

knowingly” caused the death of Hidi “for remuneration or the promise of remuneration from” Don.4



       3
         A set of keys to Hidi’s car were found in Epperson’s purse. Epperson told the police that
Martinez put the keys in her purse and told her to not worry about them when she asked whose they
were.
       4
         The language of the indictment tracks the language found in the penal code provisions
defining murder and capital murder. See Tex. Penal Code Ann. § 19.02(b)(1) (West 2003),
§ 19.03(a)(3) (West Supp. 2009).

                                                 6
                During Johnson’s trial, Edwards, Martinez, Ellison, Epperson, Mosby, Ranger

Ramos, witnesses who were at the VFW on July 4, two of Johnson’s friends, and Edwards’s landlord

all testified. The jury charge instructed the jury that Ellison and Martinez were accomplices to the

crime as a matter of law but left it to the jury to determine whether Edwards was an accomplice to

the crime. The jury found Johnson guilty, and the district court imposed a life sentence on Johnson.

Johnson appeals his conviction.


                                            DISCUSSION

                Johnson raises four issues on appeal. In his first two issues, he asserts that the

evidence is legally and factually insufficient to support his conviction. In his third issue, Johnson

argues that the district court erred by failing to instruct the jury that Edwards was an accomplice as

a matter of law. Finally, Johnson contends that the district court erred by failing to excuse a potential

juror for cause. We will address Johnson’s last issue first. We will also address his third issue

before addressing his sufficiency arguments because the resolution of the third issue bears upon the

sufficiency of the evidence.


Challenge for Cause

                In his fourth issue on appeal, Johnson asserts that the district court erred by refusing

to excuse venireperson 22 for cause.5 Johnson contends that the venireperson should have been


        5
         To preserve a challenge-for-cause issue, “an appellant must demonstrate on the record that:
1) he asserted a clear and specific challenge for cause; 2) he used a peremptory challenge on the
complained-of venireperson; 3) all his peremptory challenges were exhausted; 4) his request for
additional strikes was denied; and 5) an objectionable juror sat on the jury.” Feldman v. State,
71 S.W.3d 738, 744 (Tex. Crim. App. 2002); see also Tex. R. App. P. 44.2(b) (explaining that
nonconstitutional errors must be disregarded unless they affect defendant’s substantial rights).

                                                   7
excused for cause because she had improper knowledge of extraneous misconduct previously

committed by Johnson. The venireperson at issue worked at the Community Supervision and

Corrections Department, which managed Johnson when he had been placed on community

supervision for a prior offense. During voir dire, the venireperson informed the district court that

she was familiar with Johnson through her work. Although she stated that she did not directly

manage Johnson, she admitted that she did know why Johnson was placed on probation.

               Relying on the prohibition against allowing biased individuals to serve as jurors,

Tex. Code Crim. Proc. Ann. art. 35.16(a)(9) (West 2006); see Ladd v. State, 3 S.W.3d 547, 560

(Tex. Crim. App. 1999), the statute prohibiting a defendant’s prior convictions from being read to

the jury during the guilt/innocence stage of a trial if the offenses are alleged for punishment

enhancement purposes only, Tex. Code Crim. Proc. art. 36.01(a)(1) (West 2007), and the

presumption of innocence, id. art. 38.03 (West Supp. 2009), Johnson argues that the venireperson’s

knowledge of “a possible conviction” required her removal for cause.6


        Johnson asked the district court to dismiss the venireperson for cause, but the district court
denied that request. Johnson then used one of his peremptory challenges to dismiss her. After
exercising his peremptory challenge, Johnson asked the district court to grant him one more
peremptory challenge. When asking for an additional challenge, Johnson stated that he wanted to
use a peremptory challenge to excuse juror 1 but was unable to because he had used all of his
peremptory challenges. The district court denied that request.
       6
          Alternatively, Johnson asserts that his conviction should be reversed because venireperson
22 had an “implied bias” as a matter of law. After noting that a concurring opinion to a Supreme
Court decision stated that “there are some extreme situations that would justify a finding of implied
bias,” see Smith v. Phillips, 455 U.S. 209, 222-23 (1982) (O’Connor, J., concurring), Johnson then
argues that the circumstances in this case rise to the level of “implied bias” because the
venireperson’s knowledge of his prior misconduct made “her a de facto witness in this case.” Cf.
Tex. Code Crim. Proc. Ann. art. 35.16(a)(6) (West 2006) (stating that juror may be excused for cause
if “the juror is a witness in the case”).


                                                  8
                When reviewing a district court’s denial of a challenge for cause, we give great

deference to the trial court’s ruling, Feldman v. State, 71 S.W.3d 738, 744 (Tex. Crim. App. 2002),

and only overrule the determination if the district court abused its discretion, id. at 747; Ladd,
3 S.W.3d at 559. A district court abuses its discretion if it acts outside the zone of reasonable

disagreement. See McGee v. State, 233 S.W.3d 315, 318 (Tex. Crim. App. 2007). In other words,

if reasonable individuals can disagree about the decision, an appellate court should not reverse the

district court’s determination. See Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.

1991) (op. on reh’g).

                While it is true that a venireperson may be challenged for cause if he has a bias in

favor of or against the defendant, Laca v. State, 893 S.W.2d 171, 181 (Tex. App.—El Paso 1995,

pet. ref’d), the venireperson can serve if he “can put aside any bias, prejudice, or conclusion of guilt

and base his verdict on the evidence,” Wright v. State, 866 S.W.2d 747, 751 (Tex. App.—Eastland

1993, pet. ref’d). Although venireperson 22 admitted that she was aware of why Johnson had been

placed on community supervision, she also stated that her prior knowledge would not affect her

decision making if she were selected for jury service. Moreover, as the person alleging a challenge



        However, Johnson’s reliance on that concept is misplaced. That concept has only been
described as applying to situations in which it is discovered that a juror failed to disclose relevant
information during voir dire and served on the jury. See Smith, 455 U.S. at 222-23 (O’Connor, J.,
concurring) (listing situations in which implied bias might be present, including “a revelation that
the juror is an actual employee of the prosecuting agency, that the juror is a close relative of one of
the participants in the trial or the criminal transaction, or that the juror was a witness or somehow
involved in the criminal transaction”); Solis v. Cockrell, 342 F.3d 392, 395-98 (5th Cir. 2003)
(describing cases that have discussed doctrine of “implied” or “presumed” juror bias when juror fails
to disclose material information); see also Andrews v. Collins, 21 F.3d 612, 620 (5th Cir. 1994)
(noting that Supreme Court has not adopted doctrine of implied bias). In this case, the venireperson
disclosed the relevant information during voir dire and was not seated on the jury.

                                                   9
for cause, Johnson had the burden of establishing that the challenge was proper. Feldman,
71 S.W.3d at 747. Other than ascertaining that the venireperson did not supervise Johnson, that she

knew why Johnson was on probation, and that the knowledge would not influence her decision,

Johnson made no additional inquiries regarding the nature of the venireperson’s knowledge or

alleged bias. See id. (explaining that burden is not met unless proponent shows that venireperson

understood law but “could not overcome his prejudice well enough to follow it”).

                In light of the preceding, we cannot conclude that the district court abused its

discretion by refusing to discharge venireperson 22 for cause because the district court could have

reasonably concluded that the venireperson would follow the law and would have afforded

Johnson the presumption of innocence. See Ladd, 3 S.W.3d at 560 (explaining that law only

requires that jurors be open-minded and persuadable). Accordingly, we overrule Johnson’s fourth

issue on appeal.


Accomplice Witness

                In his third issue on appeal, Johnson contends that the district court erred by failing

to conclude that Edwards was an accomplice witness as a matter of law and by failing to instruct the

jury accordingly. As described earlier, the district court instructed the jury that Ellison and Martinez

were accomplice witnesses as a matter of law, but the court instructed the jury that it should make

the determination of whether Edwards was an accomplice witness. Johnson argues that the district

court’s decision to allow the jury to make the determination regarding Edwards was error.

Moreover, in light of the statutory prohibition against allowing a defendant to be convicted based

on “the testimony of an accomplice unless corroborated by other evidence tending to connect the


                                                  10
defendant with the offense committed,” Tex. Code Crim. Proc. Ann. art. 38.14 (West 2005), Johnson

asserts that the district court’s failure to give the instruction allowed the jury to convict him based

on uncorroborated evidence in violation of the statutory prohibition. See Reyna v. State, 22 S.W.3d
655, 658 (Tex. App.—Austin 2000, no pet.) (explaining that corroborating evidence is needed for

accomplice-witness testimony due to witness’s incentive to try and “deflect blame and punishment

from himself” and to “falsely implicate others in his crime”); Cathey v. State, 992 S.W.2d 460, 463

n.4 (Tex. Crim. App. 1999) (stating that accomplice-witness rule stems from legislative

determination that accomplice testimony should be viewed with skepticism); see also Tex. Code

Crim. Proc. Ann. art. 38.14 (stating that “the corroboration is not sufficient if it merely shows the

commission of the offense”).

               An accomplice witness is one who could “be prosecuted for the same offense with

which the accused is charged,” Reyna, 22 S.W.3d at 658; see Gamez v. State, 737 S.W.2d 315, 322

(Tex. Crim. App. 1987), or a lesser included offense, Paredes v. State, 129 S.W.3d 530, 536 (Tex.

Crim. App. 2004). If the “witness has no complicity in the offense for which an accused is on trial,”

then he is not an accomplice witness. Gamez, 737 S.W.2d at 322. Whether the person “is actually

charged and prosecuted” for the crime is irrelevant, but there must be sufficient evidence linking the

witness “to the criminal offense as a blameworthy participant.” Blake v. State, 971 S.W.2d 451, 455

(Tex. Crim. App. 1998).

               When there is evidence showing that a witness may be an accomplice witness, the

trial court may provide one of two types of instructions to the jury. See Paredes, 129 S.W.3d at 536.

If the evidence clearly shows or there exists no doubt that the witness is an accomplice witness, then



                                                  11
the trial court should instruct the jury that the witness is an accomplice witness as a matter of law.

Blake, 971 S.W.2d at 455; see Paredes, 129 S.W.3d at 536 (stating that court has no duty to provide

instruction unless evidence is clear). On the other hand, if the evidence is conflicting and does not

clearly demonstrate that the witness is an accomplice, then the determination regarding whether the

witness is an accomplice witness is a matter of fact, and the trial court should instruct the jury to

determine whether the witness is an accomplice witness. Blake, 971 S.W.2d at 455.

               In support of his assertion that the district court should have concluded that Edwards

was an accomplice as a matter of law, Johnson points to various pieces of evidence and testimony

that were presented during the trial.

               First, Johnson notes that Edwards was arrested and initially charged with Hidi’s

murder. However, the testimony from Edwards and Ramos reveals that the charges against Edwards

were later dropped. Moreover, just as the decision to not charge a witness is not dispositive of

whether he is an accomplice witness, see id., it would seem to logically follow that the fact that a

witness is charged with the crime would not be dispositive when the charge is later dropped.

               Next, Johnson refers to the testimony of various witnesses indicating that Edwards

was aware of the plot against Hidi. For example, Edwards herself testified that Don had told her that

he wanted someone to kill Hidi because “she was lazy,” “didn’t cook,” and “didn’t clean.”

Similarly, Edwards testified that Don talked about his plans to have Hidi killed in the parking lot

where she worked and at the VFW and to arrange Hidi’s death by giving the potential murderer her

car keys so that he could sneak into her car. In her testimony, Edwards also admitted that she knew

that Don and Hidi were going to the VFW on July 4. Furthermore, Edwards stated that Don



                                                 12
informed her that Martinez had agreed to kill Hidi and then later informed her that he was just going

to kill Hidi himself. Edwards also mentioned that Don told her that he had purchased an insurance

policy for Hidi. Further, Ellison testified that Don told him that Edwards wanted Hidi to die and that

Johnson had said that Edwards told him about Don’s desire to kill his wife. In addition, both Ellison

and Martinez indicated in their testimonies that they thought Edwards knew details regarding the

plan to kill Hidi.

                As further proof that Edwards was aware of the plot against Hidi, Johnson refers to

phone records detailing Edwards’s communications with Don and to various text messages that she

sent to or received from Don and that were admitted into evidence. When asked about Edwards’s

communication with Don, Ramos testified that shortly after Hidi’s death, Edwards and Don talked

on the phone for almost three hours. The text messages Johnson points to relate to Hidi and were

sent before the murder.7 Those messages read, in relevant part, as follows:


        [From Don to Edwards]: I love you and the problem with The bitch will be done real
        soon for sure.

        [From Don to Edwards]: I love you with all my heart i will fix rent and hidi will be
        fixed this month one way or another . . But i got a bad feeling deep in side

        [From Don to Edwards]: We are a familey and i truley love all of you that is my
        dream

        [From Edwards to Don on July 4]: K, [Johnson] just got here, He called, I told him
        ya.ll were looking 4 him. He.s waiting 4 [Ellison]8


        7
         Many of the other texts were romantic in nature and indicate that Don and Edwards were
involved in a relationship prior to Hidi’s death.
        8
       When questioned about the last text message, Ramos agreed that Edwards was facilitating
communication between Don, Johnson, and Ellison.

                                                 13
               Johnson also highlights the testimony from Edwards’s landlord, Brandi Davis. In her

testimony, Davis explained that in May 2007 Edwards introduced Don as her husband and that Don

paid part of Edwards’s monthly rent. Next, Davis testified that Edwards said that she and Don were

“presently separated” but were renewing their vows and wanted to purchase Davis’s house. When

discussing the potential sale of her home, Davis clarified that Edwards said that Don was “getting

ahold of some money very quickly” and that they wanted to purchase the home in July 2007.

               Although the evidence highlighted by Johnson does indicate that Edwards was aware

of the plot to kill Hidi, a person is not an accomplice witness simply because he knew of the crime

but failed to disclose it or even if he concealed it. See Gamez, 737 S.W.2d at 322. On the contrary,

to be an accomplice witness, the witness must have made some affirmative act in furtherance of the

crime. Bacey v. State, 990 S.W.2d 319, 327 (Tex. App.—Texarkana 1999, pet. ref’d).

               When describing what the police investigation of Edwards revealed about her

involvement in the crime, Ramos testified that he was unable to conclude that Edwards actively

participated in the killing. To the contrary, he stated that his investigation revealed that Edwards did

not purchase or obtain any items that were used to commit the crime and did not drive any vehicle

in furtherance of the crime. Furthermore, although a couple of witnesses insinuated that Edwards

knew of the plot, no witness testified that Edwards actively participated in the plan. Moreover, as

will be discussed more thoroughly in the next section, several witnesses testified that Johnson and

Martinez drove around the VFW searching for the ideal spot to commit the crime and to meet up

afterwards, but no witness ever testified that Edwards was present during those preparatory events

or that she suggested that those actions be performed. Similarly, no witness testified that Edwards


                                                  14
was present when Hidi was killed. In fact, Edwards testified that she was watching the fireworks

with Mosby at the time of Hidi’s death, and that assertion was confirmed by Mosby.

               Edwards also denied encouraging anyone to commit the offense and stated that she

did not provide any aid in committing the offense. Although Edwards admitted that Don discussed

his plan to kill Hidi with her, Edwards also repeatedly testified that she thought Don was “just

talking” and that she did not take him seriously. In fact, Edwards testified that on July 4 she thought

that Johnson was going to watch the fireworks with her. Further, she stated that Don often discussed

“weird” topics and had expressed his hope that other people would die as well. That assertion was

confirmed by the testimony of Jennifer Ellison, who was married to Ellison at the time of the trial.

Jennifer testified that Don and Ellison had discussed killing several people, including Hidi.

               Finally, Johnson refers to evidence that he asserts shows that in addition to knowing

of the plan, Edwards helped to facilitate the plan. In particular, Johnson points to a comment that

Edwards made to Don that Edwards discussed during the trial.9 During the exchange, Don said that

he wanted to kill Hidi where she worked, but Edwards said that because it was a business, there

would be “cameras everywhere.” Based on that comment, Johnson contends that Edwards actively

aided the commission of the offense by helping to choose a location for the offense. In addition to

this comment, Ellison, Martinez, Edwards, and Ramos all testified that Edwards was present when

Martinez purchased the gun that was used in the crime.

               Although the testimony indicates that Edwards was present when the gun was

purchased, an individual does not become an accomplice witness simply through his or her presence.


       9
        Ramos also testified that Edwards mentioned her comment to the police when she gave her
statement.

                                                  15
See Gamez, 737 S.W.2d at 322. Further, Ramos testified that the investigation failed to prove that

Edwards was actually aware that a gun was being purchased at the time of the exchange, and

Edwards stated that she did not see the exchange.

               Regarding Edwards’s discussion of the likelihood that there were cameras in the

parking lot of Hidi’s work, Ramos testified that he could not conclude that the statement facilitated

Hidi’s murder. Furthermore, evidence was presented during the trial indicating that Don decided

against killing Hidi at her work for reasons other than the possibility that there may have been

cameras filming the parking lot. Specifically, Edwards and Martinez both testified that Martinez told

Don that it was not a good idea to attempt to kill Hidi in the parking lot of her work because there

was always someone in the parking lot when Hidi got off work.

               In light of the conflicting nature of the evidence pertaining to whether Edwards was

an accomplice witness, we cannot conclude that the district court erred by concluding that the

determination regarding whether Edwards was an accomplice witness was a matter of fact for the

jury to decide or by instructing the jury accordingly. See Green v. State, 72 S.W.3d 420, 424

(Tex. App.—Texarkana 2002, pet. ref’d) (noting that even when evidence “shows more likely than

not that the witness is an accomplice as a matter of law,” jury should make determination

regarding whether individual is accomplice witness). For these reasons, we overrule Johnson’s third

issue on appeal.


Sufficiency of the Evidence

               In his first two issues on appeal, Johnson contends that the evidence is legally and

factually insufficient to support his conviction. Specifically, Johnson contends that Edwards was


                                                 16
an accomplice witness and that her testimony cannot properly corroborate other testimony and

evidence that was introduced. Further, Johnson argues that without Edwards’s testimony, the

evidence is legally and factually insufficient to support Johnson’s conviction. Irrespective of

whether Edwards was an accomplice witness, we conclude that there is legally and factually

sufficient evidence.

               When evaluating whether the evidence is legally sufficient, courts “must view the

evidence in the light most favorable to the verdict and determine whether any rational trier

of fact could have found the essential elements of the offense beyond a reasonable doubt.”

Williams v. State, 301 S.W.3d 675, 683-84 (Tex. Crim. App. 2009). The trier of fact is entitled

to determine what weight to give any particular piece of evidence, to resolve conflicts in the

evidence, and to evaluate the credibility of the witnesses. Jones v. State, 944 S.W.2d 642, 647

(Tex. Crim. App. 1996).

               Unlike for legal-sufficiency reviews, in factual-sufficiency determinations, all of the

evidence is considered in a neutral light. Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App.

2006). When performing this analysis, courts bear in mind that the fact finder is the sole judge of

the weight and the credibility of the evidence presented. Johnson v. State, 23 S.W.3d 1, 7

(Tex. Crim. App. 2000); see also Tex. Code Crim. Proc. Ann. art. 36.13 (West 2007) (explaining

that “jury is the exclusive judge of the facts”). Under a factual-sufficiency review, a reversal is not

warranted simply because the appellate court has “a subjective level of reasonable doubt.” Watson,
204 S.W.3d at 417. Rather, the judgment may only be set aside if (1) the evidence is “so weak that

the jury’s verdict seems clearly wrong and manifestly unjust,” or (2) the verdict is “against the great

weight and preponderance of the evidence.” Id. at 414-15.

                                                  17
               During the trial, Ramos testified that there was no physical evidence linking Johnson

to the gun that was used to kill Hidi.10 Similarly, Ramos explained that there was no evidence that

Johnson became aware of the plot to kill Hidi prior to a few days before the shooting. However,

Ellison, Edwards, and Martinez all provided testimony implicating Johnson as the shooter.11

               When he was called to the stand, Ellison testified regarding events that occurred

before and after the shooting. In particular, Ellison explained that on July 4 he went over to

Edwards’s house to hang out with Johnson and that Johnson asked him about the plan to kill Hidi.

Further, Ellison stated that he told Johnson that Martinez was supposed to kill Hidi at the VFW and

that after hearing the plan, Johnson suggested that they go meet with Martinez. Ellison also testified

that after meeting up with Martinez, the three of them and Mosby drove to the VFW to examine the

lay out and to look for places to meet after Hidi was shot. In addition, Ellison related that

during the car ride, Martinez told Johnson that Johnson could hide in the bushes near the VFW

after the shooting.

               Regarding what happened after they drove to the VFW, Ellison testified that all

four of them went back to Edwards’s home. Further, Ellison stated that once they returned, Johnson

asked to borrow some clothing from him. Specifically, Ellison testified that Johnson asked to

borrow a hoodie. Ellison also related that after Johnson made the request, Martinez and Johnson



       10
       The only fingerprint recovered from the gun belonged to a woman, but the identity of that
woman was never determined.
       11
         During his testimony, Ramos stated that while Don was in jail, Don wrote a note stating
that Edwards was the shooter. However, all of the other evidence pertaining to Edwards’s
whereabouts at the time of the shooting demonstrate that Edwards was watching the fireworks show
when Hidi was shot.

                                                 18
drove him to Don’s house (where he was staying) so that he could look to see if he had any clothes

that Johnson could borrow. When describing the types of clothes that he gave to Johnson, Ellison

stated that he gave Johnson a blue sweatshirt and some K-swiss sneakers. In his testimony, Ellison

also stated that after he gave Johnson the clothes, Martinez and Johnson drove off and left him at

Don’s house and that he stayed at Don’s home until 10:00 p.m. that evening when Johnson called

him and told him to go back to Edwards’s house. In addition, Ellison explained that once he arrived

at Edwards’s house late that evening, Johnson said, “Hey, it’s done.” Further, Ellison related that

when he saw Johnson the next day, he heard Johnson ask Martinez if he had gotten rid of the gun

and that Martinez said that the gun was still in Epperson’s car. Finally, Ellison testified that on the

day after the shooting, Johnson mentioned that he wanted to talk to Don about getting paid for

completing the job.

                After Ellison testified, Martinez took the stand and related his recollection of the

events leading up to and occurring after the shooting.12 Much of Martinez’s testimony was

consistent with Ellison’s testimony. Specifically, Martinez testified that on July 4 he, Johnson,

Ellison, and Mosby all drove by the VFW in Epperson’s car. Further, Martinez explained that after

driving past the VFW, the four of them drove to Edwards’s house. Then, Martinez related that he,

Ellison, and Johnson all left to go to Don’s home so that Johnson could borrow some of


        12
          During the testimony of both Martinez and Ellison, Johnson’s attorney questioned them
about the possibility that either of them had been offered a deal for their testimony. When asking
those questions, the attorney read from a portion of a letter written by the district attorney stating that
if Martinez and Ellison testified, the State “would take that into consideration in making a
determination in their case and that anything that they . . . testified to, after their attorneys became
involved, would not be used against them in court if they wanted a trial in their case[s].” That letter
was admitted as an exhibit during trial.

                                                    19
Ellison’s clothes. Martinez testified that Ellison brought Johnson a dark blue hoodie and K-swiss

sneakers. After describing the clothes Johnson received, Martinez stated that Johnson changed into

the clothes and that he and Johnson then left Don’s home to go to the VFW but that Ellison

remained behind.

                In his testimony, Martinez also described events that occurred after Ellison was

dropped off and before Ellison went back to Edwards’s house. Specifically, Martinez stated that he

and Johnson drove around the VFW looking for Don’s truck and that he dropped Johnson off after

finding the truck. Furthermore, Martinez explained that after he dropped Johnson off, he parked

nearby and waited for Johnson to return to the car. Martinez stated that after hearing three loud

sounds, he saw Johnson heading towards the car. In addition, Martinez related that after Johnson

returned to the car, he said, “She’s gone,” and stated that he had shot Hidi three times in the

chest and the head.

                Martinez also testified that after Johnson shot Hidi, he and Johnson went back to his

hotel room, that Johnson changed out of the clothes Ellison had given him, that he left Johnson in

his hotel room when he went to pick up Epperson from work, and that he drove Johnson back to

Edwards’s house between 10:00 and 11:00 that night. Finally, Martinez explained that after he

dropped Johnson off, he wiped the gun down, covered the gun with a towel, put the gun in the trunk

of Epperson’s car, and threw away the clothes that Johnson had borrowed from Ellison.13

                Much of Martinez’s and Ellison’s testimony was corroborated by Edwards. In

particular, she testified that Johnson, Ellison, and Martinez left her house together and that Johnson


       13
            The clothes that Johnson allegedly wore when he shot Hidi were never recovered.

                                                 20
said that he would meet her and Mosby later to watch the fireworks. Next, Edwards explained that

she did not see Johnson again until he showed up at her house about 10 minutes after she got home

from watching the fireworks.

               Moreover, she stated that Johnson had dirt on “his waist, back area, and . . . down by

his ankles” and that when she asked Johnson where the dirt came from, he responded that he “ran

across a field.” In her testimony, Edwards also related that when she asked Johnson why he did not

have dirt on his feet or shirt, Johnson said that Ellison had lent him a black hoodie and some tennis

shoes. In her testimony, Edwards also recalled that she did not see any dirt on Martinez’s or

Ellison’s clothing.

               Regarding the shooting, Edwards testified that she walked in on a conversation

between Ellison and Johnson in which Ellison said, “Don doesn’t know it wasn’t me.” Further,

Edwards stated that after she saw a story about Hidi’s death on the news, she asked Johnson if he

had killed Hidi and that he replied, “I needed the money.”14 Edwards also testified that Johnson told

her to lie to the police and to tell them that he was watching fireworks with her that night.15

               The testimony of Ellison and Martinez and the corroborating testimony from Edwards

constitute legally and factually sufficient evidence to support Johnson’s conviction. As mentioned

previously, Johnson insists that Edwards was an accomplice witness and that, therefore, her

testimony cannot properly serve as corroborating evidence. When the district court gave the jury an

       14
          Edwards also related that Johnson told her that if he could figure out a way to get access
to the money that Don was going to receive because of Hidi’s death, he would kill Don too.
       15
          We note that in her testimony, Edwards admitted that she was untruthful when she first
gave a statement to the police. In particular, she admitted to misleading the police about her
communications with Don after Hidi’s murder. Edwards also stated that she lied to the police on
more than one occassion because she was afraid of “retaliation.”

                                                 21
accomplice-witness instruction regarding Edwards, the court instructed the jury to make the

determination regarding whether she was indeed an accomplice witness, and we previously

determined that the district court’s decision was not error. Although the district court instructed the

jury to make the determination, the judgment by the jury does not specify which way the jury decided

on the issue of whether Edwards was an accomplice witness.16 Even assuming for the sake of

argument that the jury determined that Edwards was an accomplice, the conviction is still supported

by legally and factually sufficient evidence because other evidence presented at trial also

corroborates the testimony that Johnson shot Hidi.

               When determining whether an accomplice witness’s testimony is corroborated,

appellate courts disregard the testimony of the accomplice and examine the remaining evidence.

Sexton v. State, 51 S.W.3d 604, 611 (Tex. App.—Tyler 2000, pet. ref’d). To sufficiently corroborate

an accomplice-witness’s testimony, it is not necessary that the corroborating evidence directly

connect the defendant to the crime or establish, on its own, the defendant’s guilt beyond a reasonable

doubt; on the contrary, the evidence need only tend to connect the defendant to the crime. See

Cathey, 992 S.W.2d at 462; Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994). There is no

precise rule for how much corroborating evidence must be presented, and each case must be judged

on its own facts. Gill, 873 S.W.2d at 48.

               During the trial, various witnesses provided testimony tending to connect Johnson

to the offense. For example, Chevele Fluelen, who is Mosby’s sister, testified that the day before


       16
           Although we need not determine whether Edwards was an accomplice witness, we note
that a reasonable fact finder could have determined that Edwards was not an accomplice based on
the evidence described in the previous issue. Accordingly, Edwards’s testimony could properly
corroborate the testimony of Ellison and Martinez.

                                                  22
the shooting, Johnson came by her house to visit. Further, Fluelen stated that during the visit

Johnson seemed sad and that when she asked Johnson what was the matter, he replied that he had

something to do that no one could talk him out of.17

                In addition, Fred Mosby testified regarding events that occurred shortly before and

shortly after Hidi was shot. Specifically, he stated that on the day Hidi was shot, he, Johnson,

Ellison, and Martinez drove by the VFW. Although Mosby explained that he could not hear what

Johnson and Martinez were discussing because he was in the back seat and because the radio was

on,18 Mosby related that after they finished driving, the four of them went to Edwards’s home.

Furthermore, Mosby testified that around the time that the fireworks show was supposed to start,

Johnson, Ellison, and Martinez left Edwards’s house again and that Johnson told Mosby to go to the

show with Edwards. Finally, Mosby explained that Johnson, Ellison, and Martinez returned to

Edwards’s house after the show had concluded, which was after Hidi had been shot.

                During the trial, Mariah Epperson, who was Martinez’s girlfriend at the time of the

incident, also testified. She explained that at around 9:00 p.m. on the night that Hidi was shot,

Martinez picked her up from work and took her to his hotel room. Further, she explained that when

she got to the room, she saw Johnson in the room and noticed a sweatshirt and shoes that did not



       17
           During the trial, Johnson’s attorney argued that Johnson might have been referring to the
fact that his grandfather had died while he was in jail and that Johnson might have to sell some of
the items that his grandfather had given him. The idea that Johnson’s grandfather had left him some
items was suggested by Fluelen and was also mentioned during the testimony of Sam Angel, who
was one of Johnson’s friends. Specifically, Angel related that prior to the shooting, Johnson asked
him if he knew where to get some gun cleaner because Johnson had inherited some guns from his
grandfather.
       18
            Mosby testified that he thought they were just cruising around.

                                                 23
belong to Martinez. Epperson testified that when she asked about the clothes, Martinez said that

the clothes were “evidence” and that Johnson laughed at Martinez’s comment. Epperson also stated

that later in the evening she saw Martinez wipe down a gun in his hotel room and then wrap the

gun in a towel.

                  In addition to presenting testimony from individuals who knew Johnson or others

involved in the conspiracy, the State also called a couple, Steven and Sara Doyle,19 who did not

know the individuals involved. At the time of the shooting, Steven and Sara were standing outside

Steven’s home, which was located near the VFW. In their testimonies, the couple described unusual

behavior that they observed near Steven’s home around the time of the shooting.

                  In his testimony, Steven stated that he was outside talking to Sara when he saw

someone walking down the road in front of his house.20 Steven explained that the individual was

wearing a “blue sweat top,” which he thought was unusual because it was hot on the night in

question. Sara also testified that she saw an individual walking on the road between 8:30 and

9:00 p.m. that night, and she confirmed Steven’s description of the individual’s clothing.

Specifically, she stated that the individual was wearing “a dark blue hoodie or a blue hoodie,” which

she thought was “pretty heavy for July in Texas.” Both Steven and Sara related that the individual

hid in the bushes when a car drove by.21


       19
            Due to their shared last name, we will refer to the Doyles by their first names.
       20
          During his testimony, Martinez explained that after he dropped Johnson off and parked,
he saw a man and a woman standing outside and that he was concerned that the couple had observed
Johnson return to the car.
       21
           We mentioned previously that in his testimony, Ellison stated that Martinez told Johnson
to hide in the bushes after shooting Hidi.

                                                  24
                 Steven and Sara also provided a description of the individual that they saw. In

particular, Steven said that the individual was taller than 5’9” (Steven’s height). Further, he testified

that the individual was not white and had a dark complexion, but Steven admitted that he could not

see the individual’s facial features and could not state for certain whether it was Johnson. Although

Sara admitted that it was difficult to estimate the individual’s height because there was no backdrop

around the road that would have helped her to judge his height, she agreed that the individual was

a little taller than 5’9” but also stated that she did not think that the individual could have been as

tall as 6’6”. During the trial, Johnson’s attorney stated that Johnson was 6’3” tall,22 and a photo of

Johnson attached as an exhibit and the video taken during his interrogation reveals that Johnson is

African American.23

                 Finally, the statements Johnson made during his interrogation also link him to the

crime. During his interview with the police, which was played for the jury, Johnson admitted that

on July 4, he was hanging out with Martinez, Ellison, and Mosby. Further, he admitted that on the

night of the shooting, he rode around the VFW in Epperson’s car with Martinez that and that they

drove on the back roads around the VFW. Johnson also stated that eventually Martinez drove him

back to Edwards’s house.

                 Assuming that Edwards was an accomplice witness, the remaining evidence tends to

connect Johnson to the crime and corroborates the testimony of Ellison, Martinez, and Edwards.

Accordingly, regardless of whether Edwards was an accomplice witness, when viewing the evidence

        22
             Ramos testified that Johnson is 6’4”.
        23
          In his testimony, Martinez said that a description of someone who is a “little taller” than
5’9” more accurately describes Ellison rather than Johnson. Martinez also admitted that Ellison had
a dark complexion.

                                                     25
in the light most favorable to the verdict, we conclude that a reasonable trier of fact could have found

beyond a reasonable doubt that Johnson committed capital murder. Accordingly, the evidence is

legally sufficient to support Johnson’s conviction. Furthermore, when viewing all of the evidence

in a neutral light, we cannot conclude that the evidence supporting the judgment is so weak as to

make the jury’s verdict clearly wrong or unjust, nor can we conclude that the verdict is against the

great weight and preponderance of the evidence. Therefore, the evidence is factually sufficient.

                  For all of these reasons, we overrule Johnson’s first and second issues on appeal.


                                           CONCLUSION

                  Having overruled all of Johnson’s issues on appeal, we affirm the judgment of the

district court.




                                                David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Affirmed

Filed: May 28, 2010

Do Not Publish




                                                   26